The Chancellor.
The question whether the commissioners should purchase and repair the bridge of the complainants, or erect a new bridge at some other point on the river, was one which was left by the legislature to the discretion of the commissioners. And this court has no power to control the exercise of that discretion. There is np pretence, in this case, for charging the defendants with a corrupt or dishonest exercise of *549their powers in this respect. The only question, therefore, is whether the legislature had the right to authorize the erection of a free bridge, across the Oswego river, so near to the bridge which the complainants had erected, under their charter, as to diminish their tolls and materially impair the profits of the company. I had occasion, incidentally, to consider the power of the legislature in this respect in the case of The Mohawk Bridge Company v. The Utica and Schenectady Rail-Road Co. (6 Paige’s Rep. 554,) and I then came to the conclusion that the grant to a corporation to erect a toll bridge across a river, without any restriction of the power of the legislature to grant a similar privilege to others, would not deprive a future legislature of the power to authorize the erection of another bridge which would divert a portion of the travel from the bridge which had been previously erected. Since that decision we have been furnished with the reported case of The Charles River Bridge Co. v. The Proprietors of the Warren Bridge, (11 Peters’ Rep. 420,) decided by the supreme court of the United States a few months before, but not then reported. That case cannot be distinguished in principle from the present; and as the question was fully considered there, in the very able opinion of Chief Justice Taney, who delivered the judgment of the court, it would be useless to go over the same ground.
The decision of the vice chancellor was therefore right in this case; and the decree appealed from must be affirmed with costs.